Citation Nr: 0424750	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

In July 2003, the Board found that new and material evidence 
had been presented and reopened the veteran's claim.  The 
matter was then remanded to the RO in order that the agency 
of original jurisdiction consider evidence that had been 
developed by the Board.  The matter is now once again before 
the Board for disposition.  


FINDINGS OF FACT

1.  The veteran's service medical records do not indicate the 
presence of hepatitis C, or any problems deemed symptomatic 
of hepatitis C, nor do they indicate that he was accorded any 
blood transfusions in service or was otherwise exposed to the 
hepatitis C virus.

2.  Hepatitis C was first identified many years following the 
veteran's separation from service, and has not been found to 
be related to his service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The veteran 
was informed of this change in the law by a February 2001 
letter from the RO.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, February 2001 and March 2004 letters from the RO 
informed the appellant of what the evidence must show in 
order to establish entitlement to service connection for 
hepatitis C.  In addition, the February 2001 letter to the 
veteran listed some of the major risk factors for hepatitis C 
infection and the March 2004 letter informed the veteran of 
what evidence VA possessed.    
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the February 2001 and March 2004 RO letters, 
collectively, informed the appellant that VA's statutory duty 
to assist included making reasonable efforts to help get such 
things as medical records, employment records, or records 
from other federal agencies.  He was informed that he must 
provide VA with enough information about such records to 
allow VA to request them from the person or agency that 
possessed them.  Additionally, the letter stated that VA 
would assist him by providing a medical examination or 
getting a medical opinion if it was decided that it was 
necessary to make a decision on the claim.
  
Moreover, the October 2001 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Here, there are no obtainable records referenced by the 
veteran not already associated with the claims folder.  Given 
the foregoing, the Board finds that VA has complied with its 
duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the October 
2001 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the February 2001 and March 2004 RO letters, combined 
with the statement of the case, complies with the section 
5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				


II.  Service Connection

The veteran claims to have contracted his Hepatitis C virus 
during his active military service.  The medical evidence 
shows that Hepatitis C was first diagnosed in 1992 which is 
many years after the veteran's separation from service.  The 
dispositive issue on appeal, therefore, concerns whether 
event(s) in service bear a 
causal relationship to the current diagnosis.  The major risk 
factors for contracting the Hepatitis C virus, as stated in 
the February 2001 RO letter to the veteran, include receipt 
of blood or blood products before 1992, occupational exposure 
to contaminated blood or fluids via employment in patient 
care or clinical laboratory work, organ transplants, 
intravenous drug usage, high risk sexual practices, body 
piercing or tattooing with unclean equipment, and intranasal 
cocaine.  

The veteran has stated that there was the possibility that he 
was infected by an improperly sterilized needle, stating that 
while being hospitalized in service the ward was overcrowded 
and the hospital understaffed.  Additionally, he has 
submitted statements alleging that he was stuck with reused 
needles and that his hair was cut with bloody clippers.  He 
has also stated that he has never injected drugs, had any 
sexually transmitted diseases, and has no tattoos.  He does 
allege that he had a blood transfusion while in the Naval 
Station Brig in San Diego, California in May 1963.             

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Certain specified diseases may be presumed to have been 
incurred in service if manifest to a degree of 10 percent or 
more within one year from separation from active service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2003).  Cirrhosis of the liver is among 
the specified diseases, but hepatitis C is not.  38 C.F.R. § 
3.309(a) (2003).  Thus, service connection for hepatitis C 
cannot be granted on a presumptive basis.  Nevertheless, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The evidence of record includes the veteran's service medical 
records (SMR's), which are negative for any diagnosis or 
treatment for Hepatitis C.  Neither do they document the 
veteran's exposure to any of the risk factors associated with 
hepatitis C.  This is despite statements that the veteran 
submitted, mentioned above, in which he detailed instances in 
service during which he thought he might have contracted 
hepatitis C.  In particular, a May 1963 Report of Board of 
Medical Survey from the U.S. Naval Training Center in San 
Diego, California, contains a detailed recitation of the 
veteran's medical history.  This report was primarily 
concerned with treatment for a pulmonary condition and a 
suicide gesture where the veteran cut his wrist.  This record 
is silent as to the veteran having been given a blood 
transfusion that month, or at any other time during his 
period of active service.  It is noted that the laceration on 
his wrist was noted as not involving any artery and there is 
absolutely no indication that a blood transfusion was ever 
performed due to the wrist laceration.  

Medical records from Health First show a diagnosis of 
hepatitis in May 1971.  A subsequent post-service medical 
record from October 1978 indicates treatment for hepatitis.  
An April 1992 statement from Dr. Ngoclan T. Dinh indicates 
that the veteran had an abnormal liver profile and positive 
anti HCV and that he had hepatitis C.  The above evidence did 
not include any clinical evidence or any medical opinions in 
which a medical expert connected or linked his current 
Hepatitis C to service.  

A September 2000 report from Dr. Isabella Sharpe states that 
the veteran was found to have Hepatitis C when he presented 
to her office in 1992.  She noted that the veteran had a 
transfusion given directly from another sailor in May 1963 
and also noted his contact with bloody hair clippers and 
needles that had not been sterilized.  She stated that it was 
as likely as could be proven with the state of technology 
that the veteran's Hepatitis C was service-connected.  A July 
2001 statement from the Gainesville VA Medical Center by 
Charles Zeilman, ARNP, CS, stated that it was as likely as 
not that the veteran contracted HCV during his military 
service as a result of multiple risk factors relayed to him 
by the veteran.  Those listed were a blood transfusion, 
vaccines given with air guns, needles used by medical 
personnel which had not been sterilized, and sharing of 
razors.  

Pursuant to Board development, the veteran underwent a VA 
examination in March 2003.  The examiner diagnosed the 
veteran with chronic Hepatitis C without any apparent 
complications at the time of examination.  He could not 
render a nexus opinion, stating that the veteran's personal 
history of exposure varied from the medical records.  For 
example, the examiner stated that a review of the veteran's 
military records revealed no mention of an in-service blood 
transfusion and noted that performing a transfusion under the 
conditions described by the veteran would be very unlikely.  
The examiner also stated that, had the veteran contracted 
hepatitis C during his brief service period, that he would 
have more extensive disease at the present time.  

An April 2003 letter from Dr. John Valentine, Chief of 
Gastroenterology at the VA Medical Center in Gainesville, 
noted the veteran's Hepatitis C diagnosis and stated that it 
was as likely as not that the veteran acquired HCV while he 
was in service.  However, Dr. Valentine offered no rationale 
for such opinion other than relaying general information 
about HCV such as the majority of patients will live their 
life without developing severe liver disease.  

Finally, lab results dated in May 2003 note chronic hepatitis 
C with moderately active, portal inflammation, piecemeal 
necrosis, and spotty lobular necrosis (grade 2-3).  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The service medical records do 
not contain any evidence of such high-risk activity as drug 
or alcohol abuse, tattooing, piercings, or shared razor 
blades.  Nor does the record, contrary to the veteran's 
contentions, reveal evidence of a blood transfusion while on 
active duty.    

The Board acknowledges that post-service medical evidence 
references the in-service onset of hepatitis C.  These 
records, however, do not indicate that such findings were 
premised on a review of the veteran's medical records, or 
that they are based on other than the veteran's own 
recitation of purported facts.  As such, these findings are 
not probative as they appear to be based on a history of 
events which is  not deemed to be credible.  In particular, 
the allegation about a blood transfusion is completely 
contrary to the objective evidence of record and, frankly, 
has an adverse affect on the credibility of the veteran's 
history, both in reference to preservice and post service 
exposure to the hepatitis C virus.

In contrast to other medical reports of record, the examiner 
in the March 2003 VA examination report states that he did, 
in fact, review the veteran's military records.  In rendering 
his diagnosis, the examiner noted that the veteran's personal 
history of exposure varied from the medical records.  He did 
not relate the veteran's hepatitis C to an in-service event, 
stating that it would seem that if the veteran had contracted 
the hepatitis during service he would have more extensive 
disease as this time, 40 years later.     

In brief, the evidence first shows the presence of hepatitis 
C many years following the veteran's separation from service, 
and does not show that the presence of that disorder at that 
time was in any manner related to such service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C.

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the preponderance of the credible 
medical evidence is against the veteran's claim that there is 
a causal connection between hepatitis C and his brief period 
of military service.  Moreover, rather than a medical 
question, this appears to be more of a factual determination.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for Hepatitis C is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



